The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “limiting element” in Claims 9 and 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 4, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barkow et al. US 2015/0190021 (hereafter Barkow et al.) in view of Toro Form No. 3422-369 Rev A “Blower Kit GrandStand Multi Force Mower (hereafter Toro).  The Toro reference appears to be the instructions for the commercial product disclosed by Barkow et al.  It would have been obvious to one with ordinary skill in the art at the time of filing to combine these references with the motivation to teach specific details from the Toro reference not provided in the Barkow et al. patent publication.  For Examination, the Examiner will indicate features gleaned from Toro by including the term “Toro”.

Regarding Claim 1, Barkow et al. teaches:
1. (Original) A debris management vehicle (assembly shown in Figure 1) comprising: 
a vehicle frame (traction frame 6); 
a fan assembly (blower assembly 2) coupled to the vehicle frame (Figure 1), wherein the fan assembly has a rotor axis (rotation axis y) oriented obliquely to a horizontal plane (“substantially vertical” is oblique to a horizontal plane in every scenario except for exactly vertical.  Also note that, as shown in the attached Toro Figure 19 below, the device is designed to be angled to be oblique to a horizontal plane when latched on the hitch receiver – the claim language does not omit the stored orientation); and 
a nozzle (pipe section 80) defining: 
a nozzle inlet (upper end 82) in fluid communication with an outlet of the fan assembly (Figure 2); and 
a nozzle outlet (open mouth 84), wherein the nozzle outlet is rotatable about a nozzle axis that is orthogonal to the horizontal plane (Paragraph [0035]).  


    PNG
    media_image1.png
    444
    409
    media_image1.png
    Greyscale


Regarding Claim 3, Barkow et al. teaches:
3. (Currently Amended) The debris management vehicle of claim 1 

Regarding Claim 4, Barkow et al. teaches:
4. (Currently Amended) The debris management vehicle of claim 3 

Regarding Claim 5, Barkow et al. teaches:
5. (Currently Amended) The debris management vehicle of claim 1 

Regarding Claim 12, Barkow et al. teaches:
12. (Currently Amended) The debris management vehicle of claim 1 

Regarding Claim 13, Barkow et al. teaches:
13. (Currently Amended) The debris management vehicle of claim 1 

Regarding Claim 14, Barkow et al. teaches:
14. (Currently Amended) The debris management vehicle of claim 1 .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barkow et al. US 2015/0190021 (hereafter Barkow et al.) in view of Toro Form No. 3422-369 Rev A “Blower Kit GrandStand Multi Force Mower (hereafter Toro) as previously presented in Claim 1 in further view of Hall et al. US 2020/0120881 (hereafter Hall et al.). 

Regarding Claim 2, Barkow et al. teaches:
2. (Currently Amended) The debris management vehicle of claim 1

Barkow et al. teaches a blower assembly in Figure 8 that connects to a riding vehicle as shown in Figure 1.  It appears that the riding vehicle would support an operator that stands on the horizontal platform currently configured for the user’s feet.  However, unless the user is very short, it would not be viable for the user to stand on the current platform while driving the vehicle.  The reference Hall et al. elected to connect a blower to a stand-on vehicle rather than a riding vehicle.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the blower assembly as shown in Figure 8 to connect to a stand-on vehicle as taught by Hall et al. with the motivation to offer a user a non-riding solution to the blower device which allows for an easier and quicker on/off.

Claims 6-11, 15-17, and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Barkow et al. US 2015/0190021 (hereafter Barkow et al.) in view of Toro Form No. 3422-369 Rev A “Blower Kit GrandStand Multi Force Mower (hereafter Toro) as previously presented in Claim 1 in further view of Weihl et al. 8,387,205 (hereafter Weihl et al.). 

Regarding Claim 6, Barkow et al. teaches:
6. (Currently Amended) The debris management vehicle of claim 1 

Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls.  The Toro reference shows the controls provided with the commercial device as shown in Figure 15 below.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.


    PNG
    media_image2.png
    298
    402
    media_image2.png
    Greyscale


Regarding the actuator disposed on the handle, Barkow et al. teaches, as shown in Figure 1, vehicle with a typical steering wheel.  Therefore, Barkow et al. does not disclose a first and second handle that controls the first and second drive wheels.  The reference Weihl et al. discloses a blower assembly mounted to a lawnmower vehicle that employs a typical zero-turn steering arrangement with first handle and second handle that independently control the first and second drive wheels to steer the vehicle as a common knowledge alternative to a steering wheel.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify the Barkow et al. device to replace the steering wheel with first and second handles that control the first and second drive wheels with the motivation to provide the common steering benefits of the zero-turn steering arrangement.
That being said, Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls, however, the Toro reference shows the controls provided with the commercial device as shown in Figure 15.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.  Switch labeled item #1 has a projecting actuator, however, it is disclosed as “not used with this kit”.  Barkow et al./Toro do not disclose that the controls are disposed on the handle as claimed.  It would have been obvious to one with ordinary skill at the time of filing that the modification to a zero-turn steering taught by Weihl et al. generally requires the user to maintain a grip on both handles for safe operation.  That being said, it would have been obvious to relocate the switches/actuators taught by Toro to the handle so that the user can operate them while maintaining a grip on the handle with the motivation to improve user safety during operation.  Specifically, it would have been obvious that locating them where user can use their thumb to control them would be optimal since the thumb gives them the most controllable digit while firmly gripping the handle.

Regarding Claim 7, Barkow et al. teaches:
7. (Currently Amended) The debris management vehicle of claim 6 

Regarding Claim 8, Barkow et al. teaches:
8. (Currently Amended) The debris management vehicle of claim 7 

Regarding Claim 9, Barkow et al. teaches:
9. (Currently Amended) The debris management vehicle of claim 7 

Barkow et al. does not specifically disclose a limiting element, however, it is clear that the nozzle would not be capable of 360 degree rotation without interfering with the extending central column 20.  Therefore, the extending central column 20 would provide a limiting element as claimed.   Additionally, Toro discloses in Figure 9 below that the device actually has two stop brackets on both sides of the vehicle.  


    PNG
    media_image3.png
    478
    404
    media_image3.png
    Greyscale


Regarding Claim 10, Barkow et al. teaches:
10. (Currently Amended) The debris management vehicle of claim 6 

Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls, however, the Toro reference shows the controls provided with the commercial device as shown in Figure 15.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.  Switch labeled item #1 has a projecting actuator, however, it is disclosed as “not used with this kit”.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to change the single switch item #2 to provide rotation of the nozzle in one direction, and add through duplication, a second similar switch with a second actuator (similar to the two switches shown in Toro Figure 15) to provide rotation of the nozzle in a second direction with the motivation to eliminate a three-position switch in favor of two distinct switches.

Regarding Claim 11, Barkow et al. teaches:
11. (Currently Amended) The debris management vehicle of claim 10 

Regarding Claim 15, Barkow et al. teaches:
15. (Original) A debris management vehicle (assembly shown in Figure 1) comprising:
a vehicle frame (traction frame 6); 
a first handle and a second handle coupled to the vehicle frame, wherein the first handle and second handle are translatable relative to the vehicle frame (see discussion below); 
a first drive wheel (front wheel 7, far-side in Figure 1) and a second drive wheel (front wheel, near-side Figure 1) disposed on the vehicle frame, wherein translation of the first handle controls the first drive wheel and translation of the second handle controls the second drive wheel;   
a fan assembly (blower assembly 2) coupled to the vehicle frame (Figure 1), wherein the fan assembly has a fan housing (outer fan casing 46) and 
a fan (fan section 38 including arrays 52u and 52b) disposed in the fan housing (Figures 5 and 6), wherein the fan housing defines a fan outlet (Figure 2); 
a nozzle (pipe section 80) coupled to the fan housing (Figure 2), wherein the nozzle defines a nozzle inlet (upper end 82) and a nozzle outlet (open mouth 84), wherein the nozzle inlet is in fluid communication with the fan outlet and the nozzle is rotatable about a nozzle axis orthogonal to a horizontal plane (Paragraph [0035]); and 
a first manually engageable actuator (suitable controls at operator’s station 88, Toro – projecting actuator of switch item #2 in attached Figure 15 below) disposed on the first handle (see discussion below), wherein the first actuator is configured to selectively actuate rotation of the nozzle about the nozzle axis (Toro – Figure 15 – “2.  Rotate the blower device”)(see discussion below). 

Barkow et al. teaches, as shown in Figure 1, vehicle with a typical steering wheel.  Therefore, Barkow et al. does not disclose a first and second handle that controls the first and second drive wheels as claimed.  The reference Weihl et al. discloses a blower assembly mounted to a lawnmower vehicle that employs a typical zero-turn steering arrangement with first handle and second handle that independently control the first and second drive wheels to steer the vehicle as a common knowledge alternative to a steering wheel.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify the Barkow et al. device to replace the steering wheel with first and second handles that control the first and second drive wheels as claimed with the motivation to provide the common steering benefits of the zero-turn steering arrangement.
Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls, however, the Toro reference shows the controls provided with the commercial device as shown in Figure 15.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.  Switch labeled item #1 has a projecting actuator, however, it is disclosed as “not used with this kit”.  Barkow et al./Toro do not disclose that the controls are disposed on the handle as claimed.  It would have been obvious to one with ordinary skill at the time of filing that the modification to a zero-turn steering taught by Weihl et al. generally requires the user to maintain a grip on both handles for safe operation.  That being said, it would have been obvious to relocate the switches/actuators taught by Toro to the handle so that the user can operate them while maintaining a grip on the handle with the motivation to improve user safety during operation.  Specifically, it would have been obvious that locating them where user can use their thumb to control them would be optimal since the thumb gives them the most controllable digit while firmly gripping the handle.


    PNG
    media_image2.png
    298
    402
    media_image2.png
    Greyscale


Regarding Claim 16, Barkow et al. teaches:
16. (Currently Amended) The debris management vehicle of claim 15

Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls, however, the Toro reference shows the controls provided with the commercial device as shown in Figure 15.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.  Switch labeled item #1 has a projecting actuator, however, it is disclosed as “not used with this kit”.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to change the single switch item #2 to provide rotation of the nozzle in one direction, and add through duplication, a second similar switch with a second actuator (similar to the two switches shown in Toro Figure 15) to provide rotation of the nozzle in a second direction with the motivation to eliminate a three-position switch in favor of two distinct switches.
That being said, in combination with the discussion in Claim 15, it would have been obvious design choice to locate the second switch on a second handle with the motivation provide a second control input to the device using the user’s second thumb.  It would therefore, be have been obvious to configure the second switch to perform any desired feature of the device, such as rotation of nozzle in a reverse direction, motor speed adjustment, power on/off, etc. with the motivation to improve the user’s control of the device during operation.

Regarding Claim 17, Barkow et al. teaches:
17. (Currently Amended) The debris management vehicle of claim 16

Regarding Claim 19, Barkow et al. teaches:
19. (Currently Amended) The debris management vehicle of claim 15horizontal plane in every scenario except for exactly vertical.  Also note that, as shown in the attached Toro Figure 19 below, the device is designed to be angled to be oblique to a horizontal plane when latched on the hitch receiver – the claim does not omit the stored orientation).  


    PNG
    media_image1.png
    444
    409
    media_image1.png
    Greyscale


Regarding Claim 20, Barkow et al. teaches:
20. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 21, Barkow et al. teaches:
21. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 22, Barkow et al. teaches:
22. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 23, Barkow et al. teaches:
23. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 24, Barkow et al. teaches:
24. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 25, Barkow et al. teaches:
25. (Currently Amended) The debris management vehicle of claim 24

Regarding Claim 26, Barkow et al. teaches:
26. (Currently Amended) The debris management vehicle of claim 24

Barkow et al. does not specifically disclose a limiting element, however, it is clear that the nozzle would not be capable of 360 degree rotation without interfering with the extending central column 20 which would provide a limiting element as claimed.   Additionally, Toro discloses in Figure 9 below that the device actually has two stop brackets on both sides of the vehicle.  


    PNG
    media_image3.png
    478
    404
    media_image3.png
    Greyscale

.  

Regarding Claim 27, Barkow et al. teaches:
27. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 28, Barkow et al. teaches:
28. (Currently Amended) The debris management vehicle of claim 15

Regarding Claim 29, Barkow et al. teaches:
29. (Original) A debris management vehicle (assembly shown in Figure 1) comprising:
a vehicle frame (traction frame 6); 
a first drive wheel (front wheel 7, far-side in Figure 1) and a second drive wheel (front wheel 7, near-side in Figure 1) each coupled to the vehicle frame; 
a fan assembly (blower assembly 2) coupled to the vehicle frame, wherein the fan assembly has a fan housing (outer fan casing 46) defining a fan outlet, an impeller having a rotor axis oriented obliquely to a horizontal plane, and a mule drive operatively coupled to the impeller (arrays 52u and 52b); 
a nozzle (pipe section 80) coupled to the fan assembly, wherein the nozzle defines an inlet (upper end 82) in fluid communication with the fan outlet, and a nozzle outlet (open mouth 84), and wherein the nozzle is rotatable relative to the fan housing about a nozzle axis orthogonal to a horizontal plane (Paragraph [0035]); 
a belt drive assembly (belt and pulley system 96) configured to selectively rotate the nozzle between a first position and a second position, wherein the belt drive assembly comprises a belt disposed about the nozzle (Figure 7) and in frictional engagement with the nozzle between the first position and the second position; 
a first handle coupled to the vehicle frame, wherein the first handle is in operative communication with the first drive wheel (see discussion below); 
a first manually engageable actuator (suitable controls at operator’s station 88, Toro – projecting actuator of switch item #2 in attached Figure 15 below) disposed on the first handle (see discussion below), wherein the first actuator is configured to selectively actuate rotation of the nozzle about the nozzle axis via the belt drive assembly (Toro – Figure 15 – “2.  Rotate the blower device”);   
a second handle coupled to the vehicle frame, wherein the second handle is in operative communication with the second drive wheel (see discussion below); and 
a second manually engageable actuator (suitable controls at operator’s station 88, Toro – projecting actuator of switch item #2 in attached Figure 15 below) disposed on the second handle, wherein the second actuator is configured to selectively actuate rotation of the nozzle about the nozzle axis via the belt drive assembly, wherein the first actuator is configured to selectively actuate rotation of the nozzle in a first direction about the nozzle axis and the second actuator is configured to selectively actuate rotation of the nozzle in a second direction about the nozzle axis (see discussion below).  

Barkow et al. teaches, as shown in Figure 1, vehicle with a typical steering wheel.  Therefore, Barkow et al. does not disclose a first and second handle that controls the first and second drive wheels as claimed.  The reference Weihl et al. discloses a blower assembly mounted to a lawnmower vehicle that employs a typical zero-turn steering arrangement with first handle and second handle that independently control the first and second drive wheels to steer the vehicle as a common knowledge alternative to a steering wheel.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify the Barkow et al. device to replace the steering wheel with first and second handles that control the first and second drive wheels as claimed with the motivation to provide the common steering benefits of the zero-turn steering arrangement.
Barkow et al. teaches that the operation selective rotation of the nozzle is controlled using suitable controls at the operator’s station 88.  Barkow et al. does not provide a lot of details regarding the controls, however, the Toro reference shows the controls provided with the commercial device as shown in Figure 15.  In the Toro reference, switch labeled item #2 has a projecting actuator for rotating the blower nozzle as claimed.  Switch labeled item #1 has a projecting actuator, however, it is disclosed as “not used with this kit”.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to change the single switch item #2 to provide rotation of the nozzle in one direction, and add through duplication, a second similar switch with a second actuator (similar to the two switches shown in Toro Figure 15) to provide rotation of the nozzle in a second direction with the motivation to eliminate a three-position switch in favor of two distinct switches.
Barkow et al./Toro do not disclose that the controls are disposed on the handle as claimed.  It would have been obvious to one with ordinary skill at the time of filing that the modification to a zero-turn steering taught by Weihl et al. generally requires the user to maintain a grip on both handles for safe operation.  That being said, it would have been obvious to relocate the switches/actuators taught by Toro to the handle so that the user can operate them while maintaining a grip on the handle with the motivation to improve user safety during operation.  Specifically, it would have been obvious that locating them where user can use their thumb to control them would be optimal since the thumb gives them the most controllable digit while firmly gripping the handle.
That being said, in combination with the discussion above, it would have been obvious design choice to locate the second switch on a second handle with the motivation provide a second control input to the device using the user’s second thumb.  It would therefore, be have been obvious to configure the second switch to perform any desired feature of the device, such as rotation of nozzle in a reverse direction, motor speed adjustment, power on/off, etc. with the motivation to improve the user’s control of the device during operation.


    PNG
    media_image2.png
    298
    402
    media_image2.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barkow et al. US 2015/0190021 (hereafter Barkow et al.) in view of Toro Form No. 3422-369 Rev A “Blower Kit GrandStand Multi Force Mower (hereafter Toro) as previously combined in Claim 1 in further view of Weihl et al. 8,387,205 (hereafter Weihl et al.) and Hall et al. US 2020/0120881 (hereafter Hall et al.). 

Regarding Claim 18, Barkow et al. teaches:
18. (Currently Amended) The debris management vehicle of claim 15

Barkow et al. teaches a blower assembly in Figure 8 that connects to a riding vehicle as shown in Figure 1.  It appears that the riding vehicle would support an operator that stands on the horizontal platform currently configured for the user’s feet.  However, unless the user is very short, it would not be viable for the user to stand on the current platform while driving the vehicle.  The reference Hall et al. elected to connect a blower to a stand-on vehicle rather than a riding vehicle.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the blower assembly as shown in Figure 8 to connect to a stand-on vehicle as taught by Hall et al. with the motivation to offer a user a non-riding solution to the blower device which allows for an easier and quicker on/off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vehicle adapter blower devices.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.